Citation Nr: 0801082	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for recurrent urinary tract infections with history of renal 
stones.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran has active service in the U.S. Air Force from 
January 1991 to May 1991, and in the U.S. Army from February 
1995 to December 1995 and May 1999 to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO granted service connection for retropatellar pain syndrome 
of the right and left knees, both rated as noncompensable, 
and granted service connection for a recurrent urinary tract 
infection with history of renal stones, rated as 10 percent 
disabling.  For all three disabilities, the RO assigned an 
effective date as of the day after separation from service.  
The veteran's disagreement with the disability ratings 
assigned to these disabilities led to this appeal.

In the April 2003 rating decision, the RO also denied service 
connection for a back disability.  The veteran filed a notice 
of disagreement to this denial.  Prior to this issue being 
perfected, however, the RO granted service connection for a 
lumbosacral strain in a May 2004 rating decision.  In this 
May 2004 rating decision, the RO also increased the ratings 
for the right and left knee disabilities to 10 percent, 
effective back to the date of service connection.  The RO 
issued a May 2004 statement of the case regarding entitlement 
to ratings in excess of 10 percent for the right knee 
disability and 10 percent for the left knee disability.  The 
veteran filed a substantive appeal (VA Form 9) regarding 
entitlement to a rating in excess of 10 percent for each knee 
disability.

It is apparent from the record that the veteran's substantive 
appeal (VA Form 9) was not timely.  38 C.F.R. §§ 20.302-
20.306.  The RO, however, determined that the substantive 
appeal was timely received and, subsequently, issued a 
January 2005 supplemental statement of the case.  The United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that, unless the RO closes the appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 19.32 (2006), for failure to 
file a timely Substantive Appeal, that failure does not 
automatically deprive the Board of jurisdiction.  See 
Gonzales- Morales v. Principi, 16 Vet. App. 556 (2003).  In 
view of the foregoing, the Board will take jurisdiction of 
these claims.

In an October 2003 statement, the veteran asserted that the 
evaluation of her service-connected urinary tract infection 
did not take into account liver damage caused by the 
medications used for this disability.  In a September 2004 
rating decision, the RO denied service connection for a 
disability manifested by abnormal liver function.  The 
veteran has not appealed this decision.  

The veteran was scheduled for a June 2007 hearing before the 
Board, but failed to appear.  The notice of this hearing, 
however, had been returned as undeliverable as addressed.  
Therefore, the veteran was rescheduled for a September 2007 
hearing.  Notice of this hearing was sent to an updated 
address.  The veteran, again, failed to appear.  She has not 
provided a reason for failing to appear for the scheduled 
hearing, and thus, the veteran's appeal will be processed as 
though the request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.702(d),


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
veteran has evidence pertinent to her claims that she has not 
submitted to VA.

2.  The veteran's service-connected retropatellar syndrome of 
the right is manifested by pain and no more than slight 
instability; there is no X-ray evidence of arthritis and the 
medical evidence does not show flexion of the right knee 
limited to 60 degrees or less or extension limited to 5 
degrees or more; there is no medical evidence of ankylosis or 
subluxation.

3.  The veteran's service-connected retropatellar syndrome of 
the left is manifested by pain and no more than slight 
instability; there is no X-ray evidence of arthritis and the 
medical evidence does not show flexion of the left knee 
limited to 60 degrees or less or extension limited to 5 
degrees or more; there is no medical evidence of ankylosis or 
subluxation.

4.  The veteran has a history of recurrent urinary tract 
infections and stones; however, the preponderance of the 
evidence does not indicate that these infections require 
drainage or frequent hospitalization, nor do they necessitate 
continuous intensive management.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee have not been 
met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee have not been 
met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
recurrent urinary tract infections with history of renal 
stones have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.115a, 4.115b, Diagnostic Codes 7501, 7508-7509 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veteran Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The veteran was 
provided with VCAA notice in April 2002 and March 2006.  
These notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  In the April 2002 VCAA letter, the veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate her claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, the April 2002 letter informed the veteran to 
provide information on any additional treatment or evidence 
not previously identified.  She was also informed that, if 
there were private medical records that would support the 
claims to complete Authorization and Consent to Release 
information forms in order that VA could obtain these 
records, but also that she could send these records herself.  
In another portion of the letter, the veteran was again 
informed to tell VA about any additional information or 
evidence that the veteran wanted VA to try to get for her.  
After consideration of the contents of the April 2002 letter, 
the Board finds that VA substantially satisfied the 
requirement that that the veteran must be advised to provide 
any evidence in her possession that pertains to the claims.  
In addition, in a June 2004 VCAA letter regarding another 
claim, the veteran was informed to send any evidence in her 
possession that pertained to the claim.

In the March 2006 VCAA letter, the veteran was informed of 
how disability ratings and effective dates are established, 
as required by Dingess.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (Pelegrini II), 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The April 2002 VCAA notification 
letter was furnished to the veteran prior to the April 2003 
RO decision that is the subject of this appeal.  Therefore, 
the April 2002 letter is timely.

The March 2006 letter regarding the Dingess requirements, 
however, was issued after this rating decision and after the 
last issued supplemental statement of the case.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra .  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.; accord Sanders, supra.  "[A]n error is not prejudicial 
when [it] did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at 887; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128. 

In the instant case, timely notice of the two Dingess 
elements would not have operated to alter the outcome where 
evidence establishing entitlement to higher ratings for the 
claims on appeal is lacking.  Sanders, supra, at 887 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this defect in 
timing affected the essential fairness of the adjudication, 
and therefore the presumption of prejudice is rebutted.  

Further, while the veteran does not have the burden of 
demonstrating prejudice, it is  pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The evidence in the claims file includes Army Hospital 
medical records, VA treatment records, and reports of VA 
examinations, to include VA examinations performed in May 
2004.  After review of this medical evidence, the Board finds 
that it provides findings that are adequate for rating 
purposes for all three disabilities at issue.  Thus, there is 
no duty to provide another examination.  38 C.F.R. §§ 3.326, 
3.327 (2007). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 



General Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran has challenged the initial disability ratings 
assigned to the service-connected disabilities on appeal by 
seeking appellate review.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Factual Background :  Knee Disabilities

The veteran contends that her right and left knee 
disabilities warrant ratings in excess of 10 percent.  

The veteran underwent a VA examination in August 2002.  
Examination of the knees revealed no swelling or 
inflammation.  Palpation revealed no evidence of tenderness 
or effusion.  The knee joints were stable.  In addition, at 
that time, the veteran denied a history of locking or 
instability in either knee.  There was no evidence of loss of 
mobility or function and there was no evidence of significant 
crepitus.  The veteran had range of motion from 0 to 140 
degrees.  Diagnosis was retropatellar pain syndrome.  X-rays 
taken in August 2002 revealed normally maintained joint space 
and no evidence of joint effusions.  There was normal bone 
texture.

In a statement received in October 2003, the veteran 
contended that the examination was inaccurate and incomplete 
regarding her knee disabilities.  She stated that she 
experienced constant severe pain and swelling of both knees 
with instability.  She wrote that her knees buckle and she 
frequently falls, and indicated that there is limited 
function and motion of the knees.

The veteran underwent an additional VA examination in May 
2004.  The examiner documented that the veteran had pain and 
stiffness in the knees that was aggravated by prolonged 
bending, standing and walking.  The right knee was more 
symptomatic than the left knee.  He documented that there was 
no history of weakness, swelling, heat and redness, or 
instability.  He did indicate, however, that she did use a 
brace.  He noted that there were no episodes of dislocation 
or recurrent subluxation.  

The veteran had discomfort on squatting, climbing up and down 
stairs and was unable to jump or run.  The examiner found, 
however, that apart from that noted above, the veteran's 
daily activities were not significantly affected.  She 
remained independent in self care and activities of daily 
living.  Range on motion testing of the left knee showed 
flexion to 130 degrees.  In the right knee, the veteran had 
flexion to 140 degrees.  He noted that the joints did not 
catch, grind or "pop."  She had normal stability.  There 
was no weakness, effusion, and no quadriceps wasting.  There 
was pain on patellar compression.  There was also subpatellar 
crepitus and pain with inhibition in knee.  The examiner 
documented, however, that there was no change in the range of 
motion with repeated or resisted motion.  In addition, the 
knee joints were not painful on motion.  Diagnosis was 
bilateral retropatellar pain syndrome.  Additional medical 
records document that the veteran has sought treatment for 
knee pain.  

                                                   Knees: Law 
and Regulations

Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated as 20 percent disabling and severe subluxation or 
lateral instability is rated as 30 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

For limitation of motion of the knees, the schedule of 
ratings provide compensation dependent upon the severity of 
the limitation of flexion and/or extension under Diagnostic 
Codes 5260 and 5261, respectively.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-61.  

Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees and assignment of a 10 percent rating 
when there is evidence of flexion limited to 45 degrees.  
Higher ratings are assigned for more limited flexion.  

Diagnostic Code 5261 provides for assignment of a 
noncompensable rating for extension limited to 5 degrees and 
assignment of a 10 percent rating assigned for extension 
limited to 10 degrees.  Higher ratings are assigned for more 
limited extension.  

Analysis

The veteran contends that her bilateral knee pain and 
functional limitation warrant higher ratings.  The medical 
evidence of record, however, specifically indicates that 
there is no instability of either joint.  The veteran does 
wear a knee brace but even assuming that there is slight 
instability of each knee present, the current 10 percent 
ratings for each knee takes such into account.  In the 
absence of objective clinical evidence of instability of 
either knee, the Board must conclude that there is no more 
than slight instability.  There is no medical evidence of 
subluxation of either knee and it is not contended otherwise.  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's right or left knee under 
Diagnostic Code 5257.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Here the most 
appropriate diagnostic code is 5257; there is no X-ray 
evidence of arthritis.  Nevertheless, the Board has 
considered the veteran's complaints of knee pain in 
conjunction with the range of motion codes but the ranges of 
motion of each knee that have been reported have far exceeded 
what is required for a compensable rating for limitation of 
flexion or limitation of extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261; see also VAOPGCPREC 9-04.  There 
is no medical evidence to show that pain or flare-ups of 
pain, supported by objective findings, have resulted in 
additional limitation of motion of either knee to a degree 
that more nearly approximates a flexion limited to less than 
60 degrees or extension limited to more than 5 degrees.  
There is no medical evidence to show that fatigue, weakness, 
incoordination or any other symptom or sign results in such 
additional limitation of motion of either knee.  

There is no X-ray evidence of arthritis.  Accordingly, 
separate ratings for instability and arthritis with limited 
or painful motion are not warranted.  VAOPGCPREC 23-97; 
VAOPGCREC 9-98.

Additional diagnostic codes provide rating criteria for knee 
disabilities involving ankylosis, removal or dislocation of 
the semilunar cartilage, impairment of the tibia and fibula, 
and genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263.  Further, Diagnostic Code 
5055, also located in 38 C.F.R. § 4.71a, provides rating 
criteria for a knee disability after knee replacement.  These 
latter criteria are not in effect as service connection for 
the knees is confined to bilateral retropatellar pain 
syndrome and there is no suggestion of ankylosis of either 
joint.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record lacks 
evidence that either or both of the veteran's knee 
disabilities has resulted in anything close to marked 
interference with her ability to work or necessitated 
frequent hospitalization.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for an initial or "staged" rating in 
excess of 10 percent for her right and left knee disabilities 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Urinary Track Infection

The veteran contends that her recurrent urinary tract 
infections warrant a rating in excess of 10 percent.  

The veteran underwent a VA examination in August 2002.  She 
gave a history of recurrent urinary tract infections, 
specifically claiming that she had two to three urinary tract 
infections every month.  The veteran further reported that 
her symptoms included urinary frequency, dysuria (painful 
urination) and occasional hematuria (the presence of blood in 
urine).  The examiner observed that the veteran had undergone 
many cystoscopic examinations and had been previously treated 
with antibiotics on numerous occasions.  The veteran had no 
history of any other treatment, to include any invasive 
procedures or surgeries involving the urinary tract other 
than the cystoscopic examinations.  The examiner noted that 
X-rays of the kidneys, ureters, and bladder were normal.  The 
diagnosis was recurrent urinary tract infection.  

The veteran underwent another VA examination in May 2004.  
She stated that she had a urinary tract infection about twice 
a month.  Her last urinary tract infection was noted to be 3 
weeks prior.  The veteran also gave a history of urinary 
frequency, dysuria, and occasional hematuria.  Frequency of 
urination was noted to be 1 to 2 times an hour during the day 
and 5 to 8 times during the night.  There, however, was no 
hesitancy, urgency, urge incontinence, dysuria, and the 
stream was noted to be good.  There were no renal colic or 
bladder stones.  She had not been hospitalized for urinary 
tract disease and no catheterization was needed.  The last 
time of dilation was 2 years prior.  There was no indication 
of drainage procedures or diet therapy.  The examiner 
documented that this disability had no effect on the 
veteran's usual occupation and daily activities.  Diagnosis 
was recurrent urinary tract infection.  

Other medical records document that the veteran has chronic 
urinary tract infections.  These records note that she has 
had difficulty emptying her bladder.  A March 2003 medical 
record indicates that the veteran complaints were dysuria, 
increased frequency, urgency, and suprapubic pain.  Diagnosis 
was urinary tract infection.  An October 2003 record 
documents that the veteran noted blood in her urine.  The 
clinician noted that the veteran currently had symptoms of a 
urinary tract infection.  A June 2005 record notes that the 
veteran asserted that she was not emptying her bladder fully 
after being on the medication Celexa.  The veteran was 
started on another antidepressant, and she was discontinued 
on Celexa.  These records do not indicate that the veteran 
has been treated for renal stones during the period under 
appeal.

                                     
                             Law and Regulations:  Urinary 
Track Infection

VA regulations document that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
Where diagnostic codes refer the decisionmaker to these 
specific areas dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes. Since 
the areas of dysfunction described do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
See 38 C.F.R. § 4.115a.

The rating criteria after 38 C.F.R. § 4.115a provide rating 
criteria for renal dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding, and urinary traction 
infection.

For obstructed voiding, the regulations provide that 
obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year warrants a 0 percent 
rating.  A 10 percent rating is warranted for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  1. Post void residuals greater than 150 cc; 2.  
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); 3. Recurrent urinary tract infection secondary to 
obstruction; 4. Stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating is 
warranted for urinary retention requiring intermittent or 
continuous catheterization.

For urinary tract infection, a 10 percent rating is warranted 
for long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management.  A 20 
percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  If poor renal function is indicated, 
the rating schedule provides that the urinary tract infection 
should be rated under renal dysfunction.

The veteran's disability has been rated under Diagnostic 
Codes 7501 and 7508.  Diagnostic Code 7501, located in 
38 C.F.R. § 4.115b, is the rating code for an abscess of 
kidney and indicates that this disability should be rated as 
a urinary tract infection.

Diagnostic Code 7508, located in 38 C.F.R. § 4.115b, provides 
that nephrolithiasis (the presence of kidney stones) should 
be rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following:  1. diet 
therapy; 2. drug therapy; 3. invasive or non-invasive 
procedures more than two time/year.  If rated under 
Diagnostic Code 7508, the rating assigned to the disability 
is 30 percent.

Diagnostic Code 7509, also located in 38 C.F.R. § 4.115b, 
provides rating criteria for hydronephrosis.  A 10 percent 
rating is warranted for only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent rating is warranted for frequent attacks of colic, 
requiring catheter drainage.  A 30 percent rating is 
warranted for frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is to be rated as renal dysfunction.

Analysis

The examinations of record note that the veteran has two to 
three urinary infections a month.  There is also medical 
evidence of cystoscopic examinations.  She has not received 
any other treatment, other than antibiotic therapy.  The 
veteran has asserted that her infections cause urinary 
frequency, painful urination, and result in blood in her 
urine.  X-rays have been read as normal.  Although there is a 
history of renal stones, there is no evidence that she has 
had renal stones during the time period under appeal.

Under the criteria for rating a urinary tract infection, a 10 
percent rating is warranted as the evidence indicates that 
her disability requires long-term drug therapy.  A higher 
rating is not warranted under this criteria as there is no 
evidence of record that the urinary tract infections have 
required drainage/frequent hospitalization, and the Board 
finds that the evidence of record does not show that the 
infections require continuous intensive management.  Further, 
poor renal function is not shown.

Regarding the rating criteria for obstructed voiding, the 
evidence does not indicate that she has symptoms of 
obstructed voiding due to her service-connected urinary tract 
infections that would warrant a compensable rating.  The 
claims file does not include evidence that the veteran's 
recurrent urinary tract infections are secondary to 
obstruction.  As noted above, her last dilation was 2 years 
prior.

Further, although there is a history of renal stones, there 
is no evidence that she has had renal stones during the time 
period under appeal.  The record does not indicate that the 
veteran has symptoms noted under the rating criteria for 
hydronephrosis, including colic.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7509.

Lastly, the veteran complains that her urinary tract 
infections cause urinary frequency.  The May 2004 VA 
examination includes such a history.  The Board finds, 
however, that rating the veteran under the criteria for 
urinary frequency is not appropriate.  First, the Board notes 
that the diagnostic codes applicable to the veteran's 
disability, and under which she is rated, do not direct 
application of the criteria for urinary frequency.  The 
schedule provides specific rating criteria for rating a 
urinary tract infection.  These rating criteria do not 
indicate that urinary frequency should be taken into account 
when rating a urinary tract infection.

In addition, although the veteran's complaints of frequent 
urination are noted in the VA examinations of record, the 
preponderance of the medical evidence is against a finding 
that she has urinary frequency specifically due to recurrent 
urinary infections to a degree that would support a higher 
rating.  

After consideration of all the evidence of record, in 
conjunction with the rating criteria relevant to this 
disability, the Board finds that the veteran's history of 
urinary tract infections does not warrant a rating in excess 
of 10 percent.  Thus, a schedular rating is excess of 10 is 
denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record lacks 
evidence that the veteran's urinary tract infections have 
markedly interfered with her ability to work or necessitated 
frequent hospitalization.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for an initial or "staged" rating in excess 
of 10 percent for the service-connected urinary tract 
infections is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
















ORDER

An initial or staged rating in excess of 10 percent for 
retropatellar pain syndrome, right knee, is denied.

An initial or staged rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, is denied.

An initial or staged rating in excess of 10 percent for 
recurrent urinary tract infections with history of renal 
stones is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


